Clemente López fué acusado como autor de un delito de falsa representación e impostura, juzgado y declarado culpable por un jurado y finalmente condenado a sufrir dos años de presidio con trabajos forzados. Una petición de nuevo juicio que presentara después del veredicto y antes de la sentencia, fué declarada sin lugar.
No conforme, interpuso este recurso archivando un ale-gato firmado por él mismo en el que señala como errores el no haberse suspendido el juicio por ausencia de su abogado *1041defensor, el no habérsele dado oportunidad de presentar sus-testigos, el existir disparidad entre la acusación y la evi-dencia y el haberse permitido enmendar indebidamente su acusación al Fiscal. -Puede decirse que señala como errores los motivos en que basó su solicitud de nuevo juicio.
La transcripción elevada con motivo de la apelación no contiene ningún pliego de excepciones ni relación de prue-bas.- Los hechos a que se refieren los errores sólo constan del escrito solicitando el nuevo juicio y de la resolución de la corte negando la solicitud.
No había base, pues, para resolver las cuestiones plan-teadas.

Confirmada la sentencia apelada.

El Juez Presidente Se. del Tobo, emitió la opinión del. tribunal.